NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT

DAVID BAIR and AILEEN BAIR,                   )
                                              )
             Appellants,                      )
                                              )
v.                                            )         Case No. 2D18-758
                                              )
CITY OF CLEARWATER, FLORIDA,                  )
                                              )
             Appellee.                        )
                                              )
                                              )

Opinion filed May 17, 2019.

Appeal from the Circuit Court for Pinellas
County; Jack Day, Judge.

Jeffrey W. Gibson of Macfarlane Ferguson
& McMullen, Tampa; and Joshua Magidson,
of Macfarlane Ferguson & McMullen,
Clearwater, for Appellants.

Paul Richard Hull, Assistant City Attorney,
Clearwater, for Appellee.


PER CURIAM.


             Affirmed.


MORRIS, SALARIO, and ATKINSON, JJ., Concur.